                     Case 9:20-cv-82109-DMM Document 21-2 Entered on FLSD Docket 05/03/2021 Page 1 of 1



                           Coby Arnold                                                    Jesse Sebastien                             Scott Wagner and Associates
             Less Withholdings Without Withholdings   Total                   Less Withholdings Without Withholdings     Total                 Without Withholdings
Payment 1             $3,333.34           $3,333.34 $6,666.67    Payment 1             $3,333.34           $3,333.34   $6,666.67   Payment 1               $6,666.67
Payment 2              $497.50             $497.50    $995.00    Payment 2              $372.91             $372.92      $745.83   Payment 2                 $258.71
Payment 3              $497.50             $497.50    $995.00    Payment 3              $372.91             $372.92      $745.83   Payment 3                 $258.71
Payment 4              $497.50             $497.50    $995.00    Payment 4              $372.91             $372.92      $745.83   Payment 4                 $258.71
Payment 5              $497.50             $497.50    $995.00    Payment 5              $372.91             $372.92      $745.83   Payment 5                 $258.71
Payment 6              $497.50             $497.50    $995.00    Payment 6              $372.91             $372.92      $745.83   Payment 6                 $258.71
Payment 7              $497.50             $497.50    $995.00    Payment 7              $372.91             $372.92      $745.83   Payment 7                 $258.71
Payment 8              $497.50             $497.50    $995.00    Payment 8              $372.91             $372.92      $745.83   Payment 8                 $258.71
Payment 9              $497.50             $497.50    $995.00    Payment 9              $372.91             $372.92      $745.83   Payment 9                 $258.71
Payment 10             $497.50             $497.50    $995.00    Payment 10             $372.91             $372.92      $745.83   Payment 10                $258.71
Payment 11             $497.50             $497.50    $995.00    Payment 11             $372.91             $372.92      $745.83   Payment 11                $258.71
Payment 12             $497.50             $497.50    $995.00    Payment 12             $372.91             $372.92      $745.83   Payment 12                $258.71
Payment 13             $497.50             $497.50    $995.00    Payment 13             $372.91             $372.92      $745.83   Payment 13                $258.71
Payment 14             $497.50             $497.50    $995.00    Payment 14             $372.91             $372.92      $745.83   Payment 14                $258.71
Payment 15             $497.50             $497.50    $995.00    Payment 15             $372.91             $372.92      $745.83   Payment 15                $258.71
Payment 16             $497.50             $497.50    $995.00    Payment 16             $372.91             $372.92      $745.83   Payment 16                $258.71
Payment 17             $497.50             $497.50    $995.00    Payment 17             $372.96             $372.92      $745.88   Payment 17                $258.68
Payment 18                $3.66               $3.66      $7.33
    TOTAL           $11,297.00          $11,297.00 $22,594.00         TOTAL          $9,299.95            $9,300.06 $18,600.00            Total           $10,806.00
